DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 7-2-2021, overcomes the examiner’s rejection.  He allows claims 1, 3-4, 31-34, 36-38 and 40-43 and cancels claims 2, 5-30, 35, 39 and 44.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method for vehicle-to-everything (V2X) communication to comprise receiving, by a user equipment (UE), a physical layer message indicating a threshold from a base station; 
> The ability for determining, by the UE, that a length of a first V2X data message is less than the threshold and that a length of a second V2X data message is greater than or equal to a threshold; 
> The ability for transmitting, by the UE, the first V2X data message over a first grant-free resource of a cellular network using a random resource selection technique in response to determining that the length of the first V2X data message is less than the threshold; and 
> The ability for transmitting, by the UE, the second V2X data message over a second grant-free resource of the same cellular network using a resource sensing multiple access technique in response to determining that the length of the second V2X data message is greater than or equal to the threshold, 
> The ability for the resource sensing multiple access technique requiring the UE to sense that the second grant-free resource is idle prior to transmitting the second V2X data message over the second grant-free resource, 
> The ability for wherein both the first V2X data message and the second V2X data message are transmitted over the same connection.

5.  Note that prior art Iida, Kobayashi, Park, Ram, Patel and Czeiger, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 8930800  Method and apparatus of triple-decoding for IEEE 802.11p physical layer mechanism
 
US 9129532  Hybrid protocol transceiver for V2V communication
 
US 10652896 Intelligent transportation system station, host processor, vehicle and method therefor

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414